261 S.W.3d 581 (2008)
STATE of Missouri, Plaintiff/Respondent,
v.
Jason M. DEVLIN, Defendant/Appellant.
No. ED 89998.
Missouri Court of Appeals, Eastern District, Division Four.
June 10, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 4, 2008.
Application for Transfer Denied September 30, 2008.
Kempton and Russell, Robert W. Russell, Sedalia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Evan J. Buchheim, Assistant Attorney General, Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., and SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.


*582 ORDER
PER CURIAM.
Jason M. Devlin (Defendant) appeals from the trial court's judgment and sentence imposed after a jury found him' guilty of one count of second-degree child molestation, in violation of Section 566.068[1], a misdemeanor. The trial court sentenced Defendant to a term of one year in the Montgomery County jail.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise noted.